Citation Nr: 0108664	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied a rating in excess of 40 percent for a 
low back disorder and entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  The veteran appealed the denial of an increased 
rating for a low back disorder.  The low back disorder is 
classified by the RO as lumbosacral osteoarthritis with 
lumbar radiculopathy.


REMAND

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When lumbosacral strain is severe with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritis changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

Additionally, limitation of lumbar spine motion is rated as 
40 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).

A 60 percent rating may be assigned for lumbar intervertebral 
disc syndrome when there is pronounced low back disability 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

On VA orthopedic examination in November 1999, the veteran 
reported constant pain in his back with intermittent 
radiation of the pain into both legs.  He complained of 
problems lifting and with engaging in sexual relations due to 
pain.  He noted that medications had been of limited 
effectiveness in providing pain relief.  The veteran reported 
wearing a back brace.  He noted that he worked as a laborer 
for the highway department and had used all of his sick time 
every year and up to two weeks more because of his combined 
back and knee problems.  An MRI in 1998 was reported to show 
extensive degenerative disc disease and spinal stenosis as 
well as herniated discs.  On examination, the veteran was 
tender at L4.  Flexion was restricted to 20 degrees; left 
lateral bending was to 0 degrees; right lateral bending was 
to 10 degrees.  There was no sciatic notch tenderness.  The 
veteran was barely able to walk on his heels and toes.  Deep 
tendon reflexes were active and equal except for the right 
ankle reflex which was noted to be diminished as compared to 
the left.  Straight leg raising was positive bilaterally.  
The diagnostic impression included chronic degenerative disc 
disease of the lumbar spine and herniated discs and spinal 
stenosis.

On VA neurological examination in November 1999, the veteran 
reported weakness, stiffness and lack of endurance in his low 
back.  He indicated that he was unable to bend over or pick 
things up; he denied fatigability.  The veteran reported 
flare-ups three to four times per week lasting for two to 
three hours at a time.  His flare-ups were noted to be 
alleviated by heat.  On examination, the veteran had no 
paraspinal spasm, no sciatic notch tenderness and negative 
palpation of the spine.  He was able to bend to within 20 
degrees of the floor.  Motor examination showed that the 
veteran had a left hip flexor.  Sensory examination revealed 
decreased pin in L2, L3, L4 and part of L5, intact in S1, and 
okay in the sacral segments.  The veteran's gait was observed 
to be within normal limits.  The diagnostic impression was 
herniated nucleus pulposus at L5-S1, ossified with congenital 
spinal stenosis at the same level by MRI evidence.

The clinical findings on the two November 1999 VA 
examinations are somewhat inconsistent with respect to the 
consideration of whether the veteran may be entitled to a 60 
percent rating under Diagnostic Code 5293.  The Board 
emphasizes that when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain on undertaking movement, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  In this case, the current clinical 
findings appear to comment on the criteria from DeLuca, but 
do not sufficiently  address those factors outlined in the 
rating criteria for the assignment of a 60 percent rating 
under Diagnostic Code 5293 with additional consideration of 
the criteria set forth in DeLuca, supra.

Under these circumstances, on remand, the veteran should be 
afforded a complete VA examination to obtain a medical 
opinion as to whether the veteran's low back disorder is 
productive of pronounced lumbar intervertebral disc syndrome 
or is otherwise productive of pronounced low back disability 
under Diagnostic Code 5293, with consideration of the 
veteran's functional loss due to pain and the other factors 
noted above.  The Board notes in this regard that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  See also the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

For the foregoing reasons, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected low 
back disorder since November 1999, the 
date of the last VA examination of his 
low back.  Based on his response, the RO 
should obtain and associate with the 
claims file all pertinent medical records 
from any source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for further VA examination of his low 
back by an orthopedic specialist.  The 
claims folder, along with a complete copy 
of this REMAND, must be made available to 
and be reviewed by the examining 
physician in connection with the 
examination.  

As a preliminary matter, a neurological 
consultation should be accomplished to 
assess the identify the type and extent 
or frequency of neurological 
manifestations, if any, associated with 
the low back disability (to include 
neuropathy or radiculopathy, muscle 
spasm, and absent ankle jerk); all such 
findings should be made available to the 
orthopedic examiner prior to completion 
of his final report.  Specific 
consideration should be given to whether 
there is pronounced low back disability 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

The orthopedic examiner should accomplish 
all appropriate tests and studies, to 
include range of motion studies expressed 
in degrees, with standard or normal 
ranges provided for comparison purposes 
and should report all clinical findings 
in detail.  The examiner must render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected disability.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups, after 
prolonged standing or sitting, and/or 
with repeated use.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of motion loss.  
Finally, in view of the results of the 
neurological consultation and findings 
noted above, the examiner should offer an 
assessment of the extent to which the 
veteran's service-connected low back 
disability impairs ordinary activity, 
particularly in the work place.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim in 
light of all pertinent evidence and legal 
authority, the recently amended/added 
statutory provisions pertaining to VA's 
duties to assist/notify a claimant; and, 
as appropriate, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and the DeLuca 
decision, cited to above (pertaining to 
functional loss due to pain, weakness, 
and other factors).  If the benefit 
sought on appeal remains denied, both the 
veteran and his representative should be 
provided with an SSOC and given the 
opportunity to respond within the 
applicable time before the case is 
returned to the Board for further review.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to comply with recently 
enacted legislation.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


